Citation Nr: 1226932	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-44 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to April 11, 2012, and disability rating higher than 10 percent since.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1962 to August 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file. 

In March 2012, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  Additionally, the Board noted that the Veteran raised an informal claim for service connection for tinnitus during his May 2011 Travel Board hearing and referred this claim the Agency of Original Jurisdiction (AOJ).  However, there is still no indication the AOJ has adjudicated this issue, therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

Following the March 2012 Board remand, the RO increased the rating for his bilateral hearing loss to 10 percent as of April 11, 2012.  So the appeal now concerns whether the Veteran was entitled to an initial compensable rating for this disability prior to April 11, 2012 and whether he has been entitled to a rating higher than 10 percent thereafter.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran presumably is seeking the highest possible rating, for all time periods at issue, unless he expressly indicates otherwise). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  On VA examination in April 2008, the Veteran's bilateral hearing loss was manifested by speech recognition of 92 percent in the right ear and 88 percent in the left ear and an average pure tone threshold loss of 46 decibels in the right ear and 51 decibels in the left ear.   

2.  On VA examination in October 2009, the Veteran's bilateral hearing loss was manifested by speech recognition of 90 percent in the right ear and 90 percent in the left ear and an average pure tone threshold loss of 60 decibels in the right ear and 54 decibels in the left ear.   

3.  On VA examination in June 2010, the Veteran's bilateral hearing loss was manifested by speech recognition of 92 percent in the right ear and 90 percent in the left ear and an average pure tone threshold loss of 66 decibels in the right ear and 65 decibels in the left ear.  

4.  On VA examination in April 2011, the Veteran's bilateral hearing loss was manifested by speech recognition of 85 percent in the right ear and 75 percent in the left ear and an average pure tone threshold loss of 63 decibels in the right ear and 59 decibels in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss prior to April 11, 2012, and to a rating in excess of 10 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.85 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In regards to the claim on appeal for a higher initial rating for service-connected bilateral hearing loss, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This is the case here, in that the claim for service connection for the disability in question has been substantiated, and no further notice addressing the downstream disability rating or effective date requirements are necessary.  

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining his VA outpatient treatment records.  The Veteran has also undergone several VA compensation examinations in April 2008, October 2009, June 2010, and most recently in April 2011.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  Moreover, in obtaining the April 2011 VA compensation examination, the Board is also satisfied that there has been compliance with its March 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication of any further available evidence or information which has not already been obtained.  The record as it stands includes sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the Veteran.  

As regards the hearing testimony, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge solicited the Veteran to identify evidence relevant to the claim for a compensable rating for hearing loss.  The Veteran described the impact of the hearing loss disability on his activities of daily living.  At the Board hearing, he was asked if there was any worsening in his disability since the most recent VA examination and he indicated that the disability had worsened.  Based on his hearing testimony the Board remanded the claim for a new VA audiologic examination.   

In sum, the record reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits.  

II.  Increased Rating Claim

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

The Veteran's hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 (2011).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

As previously stated, the RO has already staged the Veteran's rating in determining that he is entitled to a 10 percent rating from April 11, 2012, the date of his most recent VA audiological evaluation.  

The evidence of record prior to that April 11, 2012 VA examination also includes several VA audiological evaluations dated from April 2008, October 2009, and June 2010, and a private treatment record from May 2009.  However, this May 2009 private treatment record only shows the results of speech recognition ability, noted as 76 percent for the right ear and 88 percent for the left ear.  There is no indication whether this evaluation was performed using a controlled speech discrimination test (Maryland CNC) and a puretone threshold audiometry test.  These requirements are delineated in 38 C.F.R. § 4.85(a) and must be used in evaluating hearing impairment for VA purposes.  Therefore, the Board will not consider these results.  

The audiometric results of the Veteran's April 2008 VA examination, conducted when he was seeking to establish his entitlement to service connection for this disorder, are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
40
40
70
LEFT
35
30
30
70
75

The average puretone threshold was 46 decibels in the right ear and 51 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent for the right ear and 88 percent for the left ear.

Using Table VI of 38 C.F.R. § 4.85, with respect to the Veteran's right ear, the score for his speech discrimination test (92%) and the average score for his audiometric test (46) intersect to yield the hearing acuity "numeric designation" of Roman numeral I.  The test scores for his left ear (speech discrimination of 88% and average audiometric score of 51) intersect to yield a hearing acuity "numeric designation" of Roman numeral II.  Those Roman numerals are then applied to Table VII in 38 C.F.R. § 4.85, which sets forth the percentage evaluation for hearing impairment under Diagnostic Code 6100.  Using Roman numeral I for the better ear and Roman numeral II for the poorer ear, the result is a 0 percent disability rating.  

Thereafter, the October 2009 VA audiological examination showed the Veteran's puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
55
60
65
LEFT
35
25
35
60
65

The average puretone threshold was 60 decibels in the right ear and 54 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent, bilaterally.

Using Table VI of 38 C.F.R. § 4.85, with respect to the Veteran's right ear, the score for his speech discrimination test (90%) and the average score for his audiometric test (60) intersect to yield the hearing acuity "numeric designation" of Roman numeral III.  The test scores for his left ear (speech discrimination of 90% and average audiometric score of 54) intersect to yield a hearing acuity "numeric designation" of Roman numeral II.  Those Roman numerals are then applied to Table VII in 38 C.F.R. § 4.85, which sets forth the percentage evaluation for hearing impairment under Diagnostic Code 6100.  Using Roman numeral II for the better ear and Roman numeral III for the poorer ear, the result is a 0 percent disability rating.  

Yet another VA audiological evaluation was conducted in June 2010.  This examination shows the Veteran's puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
75
90
LEFT
45
45
55
75
85

The average puretone threshold was 66 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 and 90 percent in the right and left ears, respectively.

Using Table VI of 38 C.F.R. § 4.85, with respect to the Veteran's right ear, the score for his speech discrimination test (92%) and the average score for his audiometric test (66) intersect to yield the hearing acuity "numeric designation" of Roman numeral II.  The test scores for his left ear (speech discrimination of 90% and average audiometric score of 65) intersect to yield a hearing acuity "numeric designation" of Roman numeral III.  Those Roman numerals are then applied to Table VII in 38 C.F.R. § 4.85, which sets forth the percentage evaluation for hearing impairment under Diagnostic Code 6100.  Using Roman numeral II for the better ear and Roman numeral III for the poorer ear, the result is still a 0 percent disability rating.  

The most recent VA audiological evaluation was conducted in April 2012 and as a consequence of the Board's prior March 2012 remand.  This examination shows the Veteran's puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
55
70
85
LEFT
40
30
40
75
90

The average puretone threshold was 63 decibels in the right ear and 59 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 85 and 75 percent in the right and left ears, respectively.

Using Table VI of 38 C.F.R. § 4.85, with respect to the Veteran's right ear, the score for his speech discrimination test (85%) and the average score for his audiometric test (63) intersect to yield the hearing acuity "numeric designation" of Roman numeral III.  The test scores for his left ear (speech discrimination of 75% and average audiometric score of 59) intersect to yield a hearing acuity "numeric designation" of Roman numeral V.  Those Roman numerals are then applied to Table VII in 38 C.F.R. § 4.85, which sets forth the percentage evaluation for hearing impairment under Diagnostic Code 6100.  Using Roman numeral III for the better ear and Roman numeral V for the poorer ear, the result is a 10 percent disability rating.  The RO increased the Veteran's disability rating based on these audiometric evaluations.  

In the April 2012 examination, the VA examiner discussed the effects of the Veteran's bilateral hearing loss on his daily activities.  The Veteran reported he had difficulty hearing noise.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also held that audiometric testing in sound-controlled rooms like those provided during VA compensation examinations conducted throughout the course of this appeal are adequate testing grounds for rating purposes.  The Court noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

The Veteran has not offered any expert audiological medical evidence suggesting an audiometry test conducted in a sound-controlled room or environment produces inaccurate, misleading, or clinically unacceptable test results at any point during his appeal.  Nor has he offered any expert medical evidence demonstrating that an alternative testing method exists and that such method is in use by the general medical community.  

According to the results of his numerous VA compensation examinations, the Veteran also does not have the type of exceptional hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b), so this regulation does not apply.

The Veteran also argued during his Travel Board hearing and in various statements submitted in support of his claim that it is clear that his hearing has worsened over the years.  This worsening of the Veteran's hearing loss disability is reflected in the increase in his disability rating from 0 to 10 percent.  But because the objective data from the tests required by the regulations does not yield a higher disability rating when applied against the required tables set forth in the VA regulations, a rating higher than 10 percent is not possible.  

Additionally, the Board notes ratings for hearing loss are assigned based on objective evidence of the current severity of the disability, not the intensity of the event that caused it, because the rating is intended to reflect the average impairment in earning capacity in civilian occupations which result from the service-connected disability.  38 C.F.R. § 4.1.  

The Veteran's representative urges the application of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant); 38 C.F.R. §§ 3.102 (same), 4.3 (when after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant).  But reasonable doubt does not exist concerning the objective data of the hearing tests.  When that data is applied against the tables in the regulations, the resulting disability rating is incontrovertible.  By applying the required data against the required tables, no increase is warranted.  

Nor is extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) appropriate in this case.  In determining whether extraschedular consideration is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).   Here, the Veteran appeared for his VA hearing tests and usable data about his hearing acuity was obtained.  Thus, the Veteran's hearing loss is measurable, as contemplated by the rating schedule.  

Since the Veteran's disability picture is not extraordinary and was adequately contemplated by the rating schedule, no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating is warranted.  Thun, 22 Vet. App. at 118 (once the Board determined that the claimant's disability picture was not characterized as an unusual one, it did not err in concluding that he was not entitled to referral for an extraschedular rating).   




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to April 11, 2012, and a disability rating higher than 10 percent since, is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


